Exhibit SAFENET EMBEDDED SECURITY SOLUTIONS DIVISION INDEX TO COMBINED CARVE OUT FINANCIAL STATEMENTS Page Report of Independent Auditors 2 Combined Carve Out Balance Sheet 3 Combined Carve Out Statement of Operations 4 Combined Carve Out Statement of Divisional Equity 5 Combined Carve Out Statement of Cash Flows 6 Notes to Combined Carve Out Financial Statements 7 1 Report of Independent Auditors To the Board of Directors and Stockholder of SafeNet, Inc. and Subsidiaries: In our opinion, the accompanying combined carve out balance sheet and the related combined carve out statement of operations, of divisional equity, and of cash flow present fairly, in all material respects, the financial position of SafeNet's Embedded Security Solutions Division at December 31, 2009, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLPBaltimore, MDMay 11, 2 SAFENET EMBEDDED SECURITY SOLUTIONS DIVISION COMBINED CARVE OUT BALANCE SHEET (In Thousands) December 31, Assets 2009 Current assets: Cash and cash equivalents $ 518 Accounts receivable, net 2,742 Inventories, net 418 Prepaid expenses and other current assets 626 Total current assets 4,304 Property and equipment, net 174 Goodwill 6,520 Other intangible assets, net 4,582 Deferred income taxes 306 Deferred cost of goods sold 1,113 Total assets $ 16,999 Liabilities and Divisional Equity Current liabilities: Accounts payable $ 347 Deferred revenue 1,702 Taxes payable 296 Accrued expenses and other current liabilities 858 Total current liabilities 3,203 Deferred income taxes 2,256 Other liabilities 1,831 Total liabilities 7,290 Divisional equity Invested equity 9,782 Accumulated other comprehensive loss (73 ) Total divisional equity 9,709 Total liabilities and divisional equity $ 16,999 See accompanying notes to combined carve out financial statements. 3 SAFENET EMBEDDED SECURITY SOLUTIONS DIVISION COMBINED CARVE OUT STATEMENT OF OPERATIONS (In Thousands) Year Ended December 31, 2009 Revenues: Products $ 3,804 Licenses and royalties 11,751 Service and maintenance 3,703 19,258 Cost of revenues: Products 1,263 Amortization of intangible assets 750 Service and maintenance 570 2,583 Gross profit 16,675 Operating expenses: Research and development expenses 4,904 Sales and marketing expenses 4,527 General and administrative expenses 3,093 Amortization of intangible assets 730 Impairment of goodwill 9,223 Total operating expenses 22,477 Loss before income taxes (5,802 ) Income tax expense 1,241 Net loss $ (7,043 ) See accompanying notes to combined carve out financial statements. 4 SAFENET EMBEDDED SECURITY SOLUTIONS DIVISION COMBINED CARVE OUT STATEMENT OF DIVISIONAL EQUITY (In Thousands) Invested Equity Accumlulated Other Comprehensive Loss Total Divisional Equity Balance at January 1, 2009 $ 17,799 $ (12 ) $ 17,787 Net distributions to owner (974 ) - (974 ) Comprehensive loss: Net loss (7,043 ) (7,043 ) Foreign currency translation adjustment - (61 ) (61 ) (7,104 ) Balance at December 31, 2009 $ 9,782 $ (73 ) $ 9,709 See accompanying notes to combined carve out financial statements. 5 SAFENET EMBEDDED SECURITY SOLUTIONS DIVISION COMBINED CARVE OUT STATEMENT OF CASH FLOWS (In Thousands) Year Ended December 31, 2009 Cash flows from operating activities: Net loss $ (7,043 ) Adjustments to reconcile net loss to net cash provided by operating activities: Impairment of goodwill 9,223 Depreciation expense 201 Amortization of intangibles 1,480 Deferred income taxes (554 ) Expense allocations 2,610 Net tax effects absorbed by parent 1,489 Changes in operating assets and liabilities: Decrease in accounts receivable 1,303 Decrease in inventories 52 Increase in prepaid expenses and other assets (667 ) Increase in taxes payable 296 Decrease in accounts payable (39 ) Increase in accrued expenses and other liabilities 1,988 Decrease in deferred revenue (4,933 ) Net cash provided by operating activities 5,406 Cash flows from investing activities: Purchase of property and equipment (94 ) Net cash (used in) investing activities (94 ) Cash flows from financing activities: Net distributions to owner (5,070 ) Net cash (used in) financing activities (5,070 ) Effects of exchange rate changes on cash (75 ) Net increase in cash and cash equivalents 167 Cash and cash equivalents at beginning of period 351 Cash and cash equivalents at end of period $ 518 Supplemental disclosures of cash flow information: Cash paid during the period for: Income tax, net of refunds $ 300 See accompanying notes to combined carve out financial statements. 6 SAFENET EMBEDDED SECURITY SOLUTIONS DIVISION NOTES
